DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to drawing objection have been fully considered and are persuasive.  The objection of the drawing has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to objections of claims 1 and 18 have been fully considered and are persuasive.  The objections of claims 1 and 18 have been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to rejection of claims 1-22 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-22 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to rejection of claims 1-22 under 35 U.S.C. 101 and section 33(a) of the AIA  have been fully considered and are persuasive.  The rejection of claims 1-22 under 35 U.S.C. 101 and section 33(a) of the AIA  has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Terrill et al. U.S. publication no. 2015/0320567 A12 (“Terrill”) have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Terrill has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed December 28, 2021, with respect to rejection of claims 1, 2 and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Perice et al. US. Patent no. 6,409,767 (“Perice”) have been fully considered and are persuasive.  The rejection of claims 1, 2 and 20-22 under 35 U.S.C. 102(a)(1) as being anticipated by Perice has been withdrawn. 
Applicant's arguments filed December 28, 2021 with respect to rejection of claims using prior art reference to Glien et al. U.S. publication no. 2004/0225367 A1 (“Glien”) have been fully considered but they are not persuasive.  In particular, Applicant argues that Glien is distinct from the claimed invention because the claimed invention requires the implant to “be configured to contact with a resected surface of a distal end of a tibia” and to comprise “two posterior wings” and “two anterior wings” laid out in a particular orientation with respect to “anterior-posterior” and “medial- lateral” lines.  However, the claim scope fails to set out this concept with sufficiently narrowed breath to preclude the implant of Glien from reading on the claimed invention.  For example, the claims do not require specific articular and implant structures to require the device to be shaped or used in a specific way as suggested by the remarks.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks antecedent basis for the limitation of “a fixing part extending from… a center of the contact surface” as recited in claim 1, line 5, for which there is a new matter rejection provided herein below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-19, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “a fixing part extending from… a center of the contact surface” in line 5.  Examiner is unable to find written description support in the original disclosure for this limitation. “Center” is plainly defined as “the middle point, equidistant from every other point on the surface or perimeter”.  However, the fixing part does not appear to extend from a true “center” of the contact surface in accordance with the scope of amended independent claim 1. The claims contain new matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glien et al. U.S. publication no. 2004/0225367 A1 (“Glien”).
Regarding claim 1, Glien discloses am implant that is configured to be implanted into a human body (biocompatible, etc.), the implant comprising: a body part (e.g., see at least figures 1-3, 8-10,  11-13, 15, 18, 21 and 22) having a contact surface (22, seq.) configured so as to be fully capable of contacting a resected surface of a distal end of a tibial (note, the claim in no way provides specific implant articulations and implant structural features or configurations to narrow the implant to be for specific tibial surgery; wherein the claim scope broadly requires an implant capable of being placed within a resected tibia) and a joint surface (21, seq.) configured for facing a joint (e.g., see at least figures 1-3, 8-10,  11-13, 15, 18, 21 and 22); and a fixing part (10, seq.) extending a predetermined length [i.e., length is predetermined as it is a manufactured length, not a length determined during implantation of implant] upwards from a center of the contact surface (22, seq.) (e.g., see at least figures 1-3, 8-10,  11-13, 15, 18, 21 and 22), wherein the fixing part (10, seq.) comprises: two posterior wings extending at angles symmetrical to each other on an anterior-posterior line (e.g., see annotated version of figure 1 below; although any embodiment applies); and two anterior wings extending at angles symmetrical with the posterior wings on a medial-lateral line (e.g., see annotated version of figure 1 below; although any embodiment applies); wherein the two posterior wings and the two anterior wings extend in an X-shape from a center of the fixing part (e.g., see annotated version of figure 1 below; although any embodiment applies).

    PNG
    media_image1.png
    319
    590
    media_image1.png
    Greyscale

Regarding claim 8, Glien discloses each of the two anterior wings (e.g., see annotated version of figure 1 above; although any embodiment applies) extends to form an angle of 90 degrees with each of the two posterior wings (e.g., see annotated version of figure 1 above; although any embodiment applies) adjacent thereto (e.g., see annotated version of figure 1 above; although any embodiment applies).
Regarding claim 9, Glien discloses the fixing part (10, seq.) has a tapered shape overall (e.g., see at least figures 2, 3, 8-10, 12-14, 16-18, 21 and 22) in which a cross-sectional area thereof is reduced as it extends from the contact surface to a top end of the fixing part (e.g., see at least figures 2, 3, 8-10, 12-14, 16-18, 21 and 22).
Regarding claim 10, Glien discloses at least one wing from the two anterior wings and the two posterior wings has a tapered width in a vertical direction extending from the contact surface to the top end of the fixing part (e.g., see at least annotated version of figures 9 and 10 below although other embodiments apply).

    PNG
    media_image2.png
    376
    651
    media_image2.png
    Greyscale

Regarding claim 22, Glien discloses the implant further comprising a blocking part (at least one of secondary anchoring means – 23 or as extending through holes 17) extending a predetermined length in the vertical direction from a posterior side of the body part (e.g., see at least figures 5 and 15).

Claims 1, 8-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”).
Regarding claim 1, for example, as seen at least in figures 11-15, Wang discloses an implant (300, 300a or the like) that is configured to be implanted into a body (i.e., biocompatible, etc.), the implant (300, 300a or the like) comprising: a body part (e.g., figure 12) having a contact surface (314, seq. or the like) configured to contact a resected surface of a distal end of a tibia (e.g., figure 12, etc.) and a joint surface configured for facing a joint (e.g., see at least figure 12, etc.); and a fixing part (330, 330a, seq.) extending a predetermined length [i.e., length is predetermined as it is a manufactured length, not a length determined during implantation of implant] upwards [dependent on direction holding the implant, fully capable of being used in this orientation] from a center (not edge) of the contact surface (314, seq.) (e.g., see at least figures 11-13), wherein the fixing part (330, 330a, seq.) comprises: two posterior wings (e.g., annotated version if figure 11 below) extending at angles symmetrical to each other on an anterior-posterior line (figures 11-15); and two anterior wings (e.g., annotated version of figure 11 below) extending at angles symmetrical with respect to posterior wings on a medial-lateral line (figures 11-15); wherein the two posterior wings and the two anterior wings extend in an X-shape from a center of the fixing part (e.g., figures 11-15; and annotated version of figure 11 below).

    PNG
    media_image3.png
    371
    542
    media_image3.png
    Greyscale

Regarding claim 8, Wang discloses each of the two anterior wings (annotated version of figure 11 above) extends to form an angle of 90 degrees with each of the two posterior wings (annotated version of figure 11 above) adjacent thereto (e.g., annotated version of figure 11 above).
Regarding claim 9, Wang discloses the fixing part (330, 330, seq.) has a tapered overall shape (e.g., figures 11-15) in which a cross-sectional area thereof is reduced as it extends from the contact surface to a top end (tip) of the fixing part (e.g., figures 11-14).
Regarding claim 10, Wang discloses at least one wing from the two anterior wings and the two posterior wings has a tapered width in a vertical direction extending from the contact surface to the top end of the fixing part (e.g., see at least figures 12-15), such that a width (figures 12-15) of the at least one wing is reduced from the contact surface to a top end of the at least one wing (e.g., figures 12-15).
Regarding claim 11, Wang discloses the at least one wing has a tapered length in a vertical direction (figures 12-15), such that a length of the at least one wing is reduced from the contact surface to the top end of the at least one wing (e.g., figures 12-15).
Regarding claim 22, Wang discloses the implant further comprising a blocking part (at least one additionally disclosed anchoring means) extending a predetermined length in the vertical direction from a posterior side of the body part (e.g., see at least figures 11-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”).
Regarding claims 12 and 13, as described supra, Wang discloses the invention substantially as claimed.
Wang is silent regarding lower and upper parts of a side surface of the fixing part forms a curved surface connecting to the contact surface to support a load and distribute stress, thereby preventing a facture substantially as claimed. 
In the same field of endeavor, namely bone implants with fixation protrusions, Strzepa expressly teaches lower and upper parts (formed by blend 150, 250) of a side surface of a fixing part (stem portion of implant 100, 200) forms a curved (i.e., blended) surface connecting to a contact surface (lower face 115, 215) to support a load and distribute stress, thereby preventing a facture (e.g., see at least figures 3 and 8; col. 5, lines 1-6; and col. 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the upper and lower parts of the side surface of the fixing part of Wang forming a curved/i.e., blended surface connecting between the contact surface and the fixing part in order to optimize the load distribution and integration, as taught and/or suggested by Strzepa, with predictable results and a reasonable expectation of success.
Regarding claim 14, Wang further discloses a portion of the side surface of the fixing part in which two neighboring wings of the two anterior wings and the two posterior wings meet forms a curved surface to enable a natural connection and support the load (e.g., see at least figures 11 and 12, etc.).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”) and further in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”).
Regarding claim 15, as described supra, Wang in view of Strzepa teaches the invention substantially as claimed.  Wang in view of Strzepa is silent regarding the fixing part extends toward a posterior side of the contact surface substantially as claimed.
In the same field of endeavor, namely bone implants with fixing parts,  Lenz teaches in some embodiments keel or implantation fixing part(s) is at a generally right angle with respect to a contact surface of the implant (e.g., figures 21-27), wherein as a matter of known design choice, in other embodiments (e.g., figure 35) implantation fixing part(s) is angled and extends toward a posterior side of the contact surface in order to better support implant loads for particular surgical procedures (e.g., see at least figure 35 and col. 14, lines 4-23), wherein such angled extension may facilitate insertion of the fixing part into the tibia.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try extending the fixing part of Wang in view of Strzepa toward a posterior side of the contact surface, as taught and/or suggested by Lenz, in order to better support implant loads for particular surgical procedures with predictable results and a reasonable expectation of success.
Regarding claims 16, only one of the four fixation features 330, 330a, seq. of Wang are required the meet the limitations of the fixing portion substantially as claimed. Thus, at least one of the posteriorly located fixation features 330, 330a, seq. may be interpreted as the additionally positively claimed “spike”, which is generally in a ‘form of a horn’ (broad), which is disposed in a posterior side of the contact surface (e.g., figures 11 and 12).
Regarding claim 17, for at least the same rationale discussed with regard to limitations of claims 12 and 13 as discussed herein above, a boundary portion between the spike and the contact surface is curved in accordance with the teaching or suggestion provided by Strzepa and applied to the ‘posterior spike’ 330, 330a, seq. of Wang.
Regarding claim 18, Wang discloses an implant that is fully capable of the intended use limitation of being a tibial implant configured to be coupled to the tibia in an artificial ankle joint arthroplasty. The claim fails to set forth a particularly configured artificial ankle joint arthroplasty or requirements therefor.

Claims 1, 8-11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 and further in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”).
Regarding claim 1 and 8-11, Hintermann discloses an implant that is configured to be implanted into a body (i.e., biocompatibility, etc.), the implant comprising: a body part (4 or the like) having a contact surface (7) configured to contact a resected surface of a distal end of a tibia (e.g., figures 1 and 3) and a joint surface configured for facing a joint (e.g., figures 1-3); and a fixing part (15- paragraph [0078]; and figure 2) extending a predetermined length upwards from a center [not edge] of the contact surface (e.g., see at least figures 1-3).
Hintermann is silent regarding the fixing part comprises the four wings substantially as claimed.
In the same field of endeavor, namely bone implant prosthesis, Axelson teaches “peg shapes [i.e., fixing parts] may be cylindrical, hexagonal, cruciform, square or other such geometries” (e.g., see at least paragraph [0116]).  Thus, Axelson expressly establishes that selection of a fixing part shape is within a level of ordinary skill in the bone art as a matter of design choice [note, different peg geometries being known to produce different effects, selectable based on a desired design choice]. Note, MPEP 2144.06.  However, while Axelson clearly establishes that it would have been a matter of design choice to select a known fixation shape/configuration, Axelson is simply silent regarding the precise structural configuration and orientation of the disclosed ‘cruciform’ shaped fixation part.
Moreover, in the same field of endeavor, namely bone implant prosthesis, Wang discloses an implant (300, 300a or the like) that is configured to be implanted into a body (i.e., biocompatible, etc.), the implant (300, 300a or the like) comprising: a body part (e.g., figure 12) having a contact surface (314, seq. or the like) configured to contact a resected surface of a distal end of a tibia (e.g., figure 12, etc.) and a joint surface configured for facing a joint (e.g., see at least figure 12, etc.); and a fixing part (330, 330a, seq.) extending a predetermined length [i.e., length is predetermined as it is a manufactured length, not a length determined during implantation of implant] upwards [dependent on direction holding the implant, fully capable of being used in this orientation] from a center (not edge) of the contact surface (314, seq.) (e.g., see at least figures 11-13), wherein the fixing part (330, 330a, seq.) comprises: two posterior wings (e.g., annotated version if figure 11 below) extending at angles symmetrical to each other on an anterior-posterior line (figures 11-15); and two anterior wings (e.g., annotated version of figure 11 below) extending at angles symmetrical with respect to posterior wings on a medial-lateral line (figures 11-15); wherein the two posterior wings and the two anterior wings extend in an X-shape from a center of the fixing part (e.g., figures 11-15; and annotated version of figure 11 below).

    PNG
    media_image3.png
    371
    542
    media_image3.png
    Greyscale

Wang further discloses [claim 8] each of the two anterior wings (annotated version of figure 11 above) extends to form an angle of 90 degrees with each of the two posterior wings (annotated version of figure 11 above) adjacent thereto (e.g., annotated version of figure 11 above), wherein [claim 9] the fixing part (330, 330, seq.) has a tapered overall shape (e.g., figures 11-15) in which a cross-sectional area thereof is reduced as it extends from the contact surface to a top end (tip) of the fixing part (e.g., figures 11-14), wherein [claim 10] at least one wing from the two anterior wings and the two posterior wings has a tapered width in a vertical direction extending from the contact surface to the top end of the fixing part (e.g., see at least figures 12-15), such that a width (figures 12-15) of the at least one wing is reduced from the contact surface to a top end of the at least one wing (e.g., figures 12-15), and wherein [claim 11] the at least one wing has a tapered length in a vertical direction (figures 12-15), such that a length of the at least one wing is reduced from the contact surface to the top end of the at least one wing (e.g., figures 12-15).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try using a fixation part configuration as shown in 330, 300a, seq. of Wang in the invention of Hintermann in place or on top of 15 in order to select a known fixation means as a matter of known art recognized design choice as expressly established by Axelson with predictable results and a reasonable expectation of success and/or because selecting the design configuration for the fixation part as taught by Wang for the invention of Hintermann provides additional implant stability.
Regarding claim 22, Hintermann discloses a blocking part (23- paragraph [0092]; figure 1) extending a predetermined length in the vertical direction from a side of the body part (figures 1-3).  In the disclosure of Hintermann the blocking part 23 is described as being on an anterior side of the body part. However, the device of Hintermann is fully capable of being placed in a way such that it extends from a posterior side of the body part.  The limitation directed to the ‘posterior’ extension is provided in such a way that it is an intended use limitation. To overcome this rejection, the claim may be amended to include additional structural features within the device to form a frame of reference to distinguish the claims from the prior art. For example, limitations of the stem extending in a posterior direction and the blocking part extending from a posterior side would establish a frame of reference that is distinct from the prior art to Hintermann.  This is only meant to be exemplary and other means for forming frame of reference within the structure of the device itself may establish a structural difference between the claimed invention and the prior art to Hintermann.
Regarding claim 23, in accordance with the interpretation applied with regard to claim 22 above, Hintermann further discloses the blocking part (23) is formed along a posterior boundary surface of the body part to prevent heterotopic ossification (e.g., see at least paragraph [0092]). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) and further in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”).
Regarding claims 12 and 13, as described supra, Hintermann in view of Axelson in view of Wang teahces the invention substantially as claimed.
Hintermann in view of Axelson in view of Wang is silent regarding lower and upper parts of a side surface of the fixing part forms a curved surface connecting to the contact surface to support a load and distribute stress, thereby preventing a facture substantially as claimed. 
In the same field of endeavor, namely bone implants with fixation protrusions, Strzepa expressly teaches lower and upper parts (formed by blend 150, 250) of a side surface of a fixing part (stem portion of implant 100, 200) forms a curved (i.e., blended) surface connecting to a contact surface (lower face 115, 215) to support a load and distribute stress, thereby preventing a facture (e.g., see at least figures 3 and 8; col. 5, lines 1-6; and col. 7, lines 11-14).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the upper and lower parts of the side surface of the fixing part of Wang, as applied in the invention of Hintermann in view of Axelson in view of Wang, forming a curved/i.e., blended surface connecting between the contact surface and the fixing part in order to optimize the load distribution and integration, as taught and/or suggested by Strzepa, with predictable results and a reasonable expectation of success.
Regarding claim 14, Wang, as applied in the invention of Hintermann in view of Axelson in view of Wang, further discloses a portion of the side surface of the fixing part in which two neighboring wings of the two anterior wings and the two posterior wings meet forms a curved surface to enable a natural connection and support the load (e.g., see at least figures 11 and 12, etc. of Wang).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”) and further in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”).
Regarding claim 15, as described supra, Hintermann in view of Axelson in view of Wang in view of Strzepa teaches the invention substantially as claimed.  Hintermann in view of Axelson in view of Wang in view of Strzepa is silent regarding the fixing part extends toward a posterior side of the contact surface substantially as claimed.
In the same field of endeavor, namely bone implants with fixing parts,  Lenz teaches in some embodiments keel or implantation fixing part(s) is at a generally right angle with respect to a contact surface of the implant (e.g., figures 21-27), wherein as a matter of known design choice, in other embodiments (e.g., figure 35) implantation fixing part(s) is angled and extends toward a posterior side of the contact surface in order to better support implant loads for particular surgical procedures (e.g., see at least figure 35 and col. 14, lines 4-23), wherein such angled extension may facilitate insertion of the fixing part into the bone.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try extending the fixing part of Hintermann in view of Axelson in view of Wang in view of Strzepa toward a posterior side of the contact surface, as taught and/or suggested by Lenz, in order to better support implant loads for particular surgical procedures with predictable results and a reasonable expectation of success.
Regarding claim 16, Hintermann further discloses a spike in a form of a horn, which is disposed in the posterior side of the contact surface (e.g., see at least annotated version of figure 2 herein below).

    PNG
    media_image4.png
    274
    537
    media_image4.png
    Greyscale

Regarding claim 17, for at least the same rationale discussed with regard to limitations of claims 12 and 13 as discussed herein above, a boundary portion between the spike and the contact surface in the invention of Hintermann is curved in accordance with the teachings or suggestions provided by Strzepa and applied to the ‘posterior spike’ 330, 330a, seq. of Wang with predictable results and a reasonable expectation of success.
Regarding claim 18, Hintermann further discloses the implant is a tibial implant configured to be coupled to the tibia in an artificial ankle joint arthroplasty (e.g., see at least figure 3).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hintermann U.S. publication no. 2008/0103603 A1 in view of Axelson U.S. publication no. 2012/0330429 A1 in view of Wang et al. U.S. publication no. 2014/0257507 A1 (“Wang”) in view of Strzepa et al. U.S. patent no. 8,043,375 (“Strzepa”)  in view of Lenz et al. U.S. patent no. 8,900,316 B2 (“Lenz”) and further in view of Terrill et al. U.S. publication no. 2015/0320567 A1 (“Terrill”).
Regarding claim 19, as described supra, Hintermann in view of Axelson in view of Wang in view of Strzepa in view of Lenz teaches the invention substantially as claimed.  Hintermann in view of Axelson in view of Wang in view of Strzepa in view of Lenz is silent regarding a lateral surface of the implant is formed to be a concave surface substantially as claimed.
In the same field of endeavor, namely tibial implants, Terrill teaches a lateral surface (including 194) of the implant is formed to be a concave surface (e.g., see at least figure 2K and paragraphs [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the outer perimeter of the invention of Hintermann as including at least the concave lateral side as taught by Terrill in order to optimize the implant for fit in the patient with predictable results and a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For the reasons described herein above in this office action, the scope of features recited in claims 16 and 17 are taught by Wang in view of Strzepa in view of Lenz.  If the spike forming the horn were claimed with greater specificity prior art to Ferro et al. U.S. publication no. 2017/0312084 A1 (“Ferro”) may be applicable to the claimed invention.  Ferro teaches applying spikes in the form of horns to a bottom contact surface, such that the horns would be present, among other places, in a posterior of the implant contact surface (e.g., see at least figures).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774